     Case 3:15-cv-01637-JLS-MSB Document 208 Filed 03/13/19 PageID.7520 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10     ROBERT ALEXANDER KASEBERG,                         Case No.: 15-CV-1637 JLS (MSB)
11                                       Plaintiff,
                                                          ORDER GRANTING PLAINTIFF’S
12     v.                                                 AMENDED MOTION FOR LEAVE
                                                          TO FILE SELECTED EXHIBITS
13     CONACO, LLC; TURNER
                                                          NON-ELECTRONICALLY
       BROADCASTING SYSTEM; TIME
14
       WARNER, INC.; CONAN O’BRIEN;
                                                          (ECF Nos. 204, 205)
15     JEFF ROSS; MIKE SWEENEY; DOES
       1–10, inclusive,
16
                                      Defendants.
17
18
19          Presently before the Court is Plaintiff Robert Alexander Kaseberg’s Amended
20    Motion for Leave to File Selected Exhibits Non-Electronically in Support of Plaintiff’s
21    Motion in Limine No. 2 (ECF No. 205). The Court previously granted Plaintiff leave to
22    file several video files non-electronically. See ECF No. 204. In his prior motions,
23    “Plaintiff inadvertently omitted Exhibit 36, which was a video of Facebook like and dislike
24    buttons by Defendant,” which is also “a large physical media video file[] that [is] too large
25    and impractical to file electronically.” ECF No. 205 at 2.
26    ///
27    ///
28    ///

                                                      1
                                                                                15-CV-1637 JLS (MSB)
     Case 3:15-cv-01637-JLS-MSB Document 208 Filed 03/13/19 PageID.7521 Page 2 of 2


 1          Good cause appearing, the Court GRANTS the Motion (ECF No. 205). Plaintiff
 2    SHALL LODGE a digital versatile disc (“DVD”) containing Exhibit 36 and SHALL
 3    PROVIDE a courtesy copy of the DVD to the Court.
 4          IT IS SO ORDERED.
 5
 6    Dated: March 13, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                       15-CV-1637 JLS (MSB)
